Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Terminal Disclaimed has overcome the obviousness double patenting rejections.  Amendments to the drawings and specification are approved by the examiner.  The claims are allowable because the prior art fails to teach a cycle fork with one fork are having a damper in line with a gas spring, the gas spring having a piston with a piston area and a second fork arm with a piston having a piston area, where the springs are mounted to shock links and areas of the gas spring pistons are unequal.  Laird teaches a cycle fork with a first arm containing a damper in line with a first spring and a second arm containing a second spring, and both of the springs can be air springs.  However, it lacks a teaching to make the gas spring piston areas different from each other and it lacks spring links.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611